       Case 3:20-cv-00806-EMC Document 45-2 Filed 08/25/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                                   UNITED STATES DISTRICT COURT
 8            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
 9
10 MISHARI ALEISA and NICOLE                       Case No. 3:20-cv-00806-EMC
   BELLUOMINI, individually and on behalf
11 of all others similarly situated,               CLASS ACTION
12                     Plaintiffs,                 [PROPOSED] ORDER GRANTING
                                                   STIPULATION FOR LEAVE TO FILE
13            v.                                   AN AMENDED ANSWER
14 SQUARE, INC., a Delaware corporation,           Judge:     Hon. Edward M. Chen
                                                   Courtroom: 5 – 17th Floor
15                     Defendant.
                                                   Trial Date: None set
16                                                 Complaint Filed: 2/03/2020
17
18            Upon considering the Stipulation for Leave to File an Amended Answer
19 (“Stipulation”) filed by Plaintiffs Mishari Aleisa and Nicole Belluomini and Defendant
20 Square, Inc. (“Square”), and good cause appearing, the Stipulation is GRANTED. Square
21 is granted leave to file an Amended Answer in the form attached as Exhibit A to the
22 Stipulation.
23            IT IS SO ORDERED.
24
25 Dated:
26                                              HON. EDWARD M. CHEN
                                                UNITED STATES DISTRICT COURT JUDGE
27
28
                                                 -1-                     Case No. 3:20-cv-00806-EMC
     SMRH:4810-8673-4793.1                             [PROPOSED] ORDER GRANTING STIPULATION
                                                         FOR LEAVE TO FILE AN AMENDED ANSWER
